

117 HR 4759 IH: Revitalizing Downtowns Act
U.S. House of Representatives
2021-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4759IN THE HOUSE OF REPRESENTATIVESJuly 28, 2021Mr. Gomez (for himself, Mr. Larson of Connecticut, and Mr. Kildee) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide an investment credit for the conversion of office buildings into other uses.1.Short titleThis Act may be cited as the Revitalizing Downtowns Act.2.Credit for qualified office conversion(a)In generalSection 46 of the Internal Revenue Code of 1986 is amended by striking and at the end of paragraph (5), by striking the period at the end of paragraph (6) and inserting , and, and by adding at the end the following new paragraph:(7)the qualified office conversion credit..(b)Amount of creditSubpart E of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 48C the following new section:48D.Qualified office conversion credit(a)In generalFor purposes of section 46, the qualified office conversion credit for any taxable year is equal to 20 percent of the qualified conversion expenditures with respect to a qualified converted building.(b)When expenditures taken into account(1)In generalQualified conversion expenditures with respect to any qualified converted building shall be taken into account for the taxable year in which such qualified converted building is placed in service.(2)Coordination with subsection (d)The amount which would (but for this subparagraph) be taken into account under subparagraph (A) with respect to any qualified converted building shall be reduced (but not below zero) by any amount of qualified conversion expenditures taken into account under subsection (d) by the taxpayer or a predecessor of the taxpayer (or, in the case of a sale and leaseback described in section 50(a)(2)(C), by the lessee), to the extent any amount so taken into account has not been required to be recaptured under section 50(a). (c)Definitions(1)Qualified converted building(A)In generalThe term qualified converted building means any building (and its structural components) if—(i)prior to conversion, such building was nonresidential real property (as defined in section 168) which was leased, or available for lease, to office tenants,(ii)such building has been substantially converted from an office use to a residential, retail, or other commercial use,(iii)in the case of conversion to a residential use, such converted building meets the requirements of subparagraph (D), (iv)such building was initially placed in service at least 25 years before the beginning of the conversion, and(v)depreciation (or amortization in lieu of depreciation) is allowable with respect to such building.(B)Substantially converted defined(i)In generalFor purposes of paragraph (1)(A)(ii), a building shall be treated as having been substantially converted only if the qualified conversion expenditures during the 24-month period selected by the taxpayer (at the time and in the manner prescribed by regulation) and ending with or within the taxable year exceed the greater of—(I)the adjusted basis of such building (and its structural components), or(II)$15,000.The adjusted basis of the building (and its structural components) shall be determined as of the beginning of the 1st day of such 24-month period, or of the holding period of the building, whichever is later. For purposes of the preceding sentence, the determination of the beginning of the holding period shall be made without regard to any reconstruction by the taxpayer in connection with the conversion. (ii)Special rule for phased conversionIn the case of any conversion which may reasonably be expected to be completed in phases set forth in architectural plans and specifications completed before the conversion begins, clause (i) shall be applied by substituting 60-month period for 24-month period.(iii)LesseesThe Secretary shall prescribe by regulation rules for applying this subparagraph to lessees.(C)ReconstructionConversion includes reconstruction.(D)Residential conversion requirements(i)In generalA building meets the requirements of this subparagraph if—(I)20 percent or more of the residential units are both rent-restricted and occupied by individuals whose income is 80 percent or less of area median gross income, or(II)such building is subject to a written binding State or local agreement with respect to the provision or financing of affordable housing and such agreement is documented in such form and manner as the Secretary may provide.(ii)Rent and income limitationFor purposes of this subparagraph, rules similar to the rules of subsection (g) of section 42 shall apply to determine whether a unit is rent-restricted, treatment of units occupied by individuals whose incomes rise above the limit, and the treatment of units where Federal rental assistance is reduced as tenant’s income increases. (2)Qualified conversion expenditures defined(A)In generalFor purposes of subsection (a), the term qualified conversion expenditures means any amount properly chargeable to capital account—(i)for property for which depreciation is allowable under section 168 and which is—(I)nonresidential real property (as defined in section 168),(II)residential rental property (as defined in section 168), or(III)an addition or improvement to property described in clause (i) or (ii), and(ii)in connection with the conversion of a qualified converted building.(B)Certain expenditures not includedThe term qualified conversion expenditures does not include—(i)Straight line depreciation must be usedAny expenditure with respect to which the taxpayer does not use the straight line method over a recovery period determined under subsection (c) or (g) of section 168. The preceding sentence shall not apply to any expenditure to the extent the alternative depreciation system of section 168(g) applies to such expenditure by reason of subparagraph (B) or (C) of section 168(g)(1).(ii)Cost of acquisitionThe cost of acquiring any building or interest therein.(iii)EnlargementsAny expenditure attributable to the enlargement of an existing building.(iv)Tax-exempt use propertyAny expenditure in connection with the conversion of a building which is allocable to the portion of such property which is (or may reasonably be expected to be) tax-exempt use property (within the meaning of section 168(h)), except that—(I)50 percent shall be substituted for 35 percent in paragraph (1)(B)(iii) thereof, and(II)an eligible educational institution (as defined in section 529(e)(5)) shall not be treated as a tax-exempt entity.This clause shall not apply for purposes of determining whether a building has been substantially converted. (v)Expenditures of lesseeAny expenditure of a lessee of a building if, on the date the conversion is completed, the remaining term of the lease (determined without regard to any renewal periods) is less than the recovery period determined under section 168(c).(d)Progress expenditures(1)In generalIn the case of any building to which this subsection applies, except as provided in paragraph (3)—(A)if such building is self-converted property, any qualified conversion expenditure with respect to such building shall be taken into account for the taxable year for which such expenditure is properly chargeable to capital account with respect to such building, and(B)if such building is not self-converted property, any qualified conversion expenditure with respect to such building shall be taken into account for the taxable year in which paid.(2)Property to which subsection applies(A)In generalThis subsection shall apply to any building which is being converted by or for the taxpayer if—(i)the normal conversion period for such building is 2 years or more, and(ii)it is reasonable to expect that such building will be a qualified converted building in the hands of the taxpayer when it is placed in service.Clauses (i) and (ii) shall be applied on the basis of facts known as of the close of the taxable year of the taxpayer in which the conversion begins (or, if later, at the close of the first taxable year to which an election under this subsection applies). (B)Normal conversion periodFor purposes of subparagraph (A), the term normal conversion period means the period reasonably expected to be required for the conversion of the building—(i)beginning with the date on which physical work on the conversion begins (or, if later, the first day of the first taxable year to which an election under this subsection applies), and(ii)ending on the date on which it is expected that the property will be available for placing in service.(3)Special rules for applying paragraph (1)For purposes of paragraph (1)—(A)Component parts, etcProperty which is to be a component part of, or is otherwise to be included in, any building to which this subsection applies shall be taken into account—(i)at a time not earlier than the time at which it becomes irrevocably devoted to use in the building, and(ii)as if (at the time referred to in clause (i)) the taxpayer had expended an amount equal to that portion of the cost to the taxpayer of such component or other property which, for purposes of this subpart, is properly chargeable (during such taxable year) to capital account with respect to such building.(B)Certain borrowing disregardedAny amount borrowed directly or indirectly by the taxpayer from the person converting the property for him shall not be treated as an amount expended for such conversion.(C)Limitation for buildings which are not self-converted(i)In generalIn the case of a building which is not self-converted, the amount taken into account under paragraph (1)(B) for any taxable year shall not exceed the amount which represents the portion of the overall cost to the taxpayer of the conversion which is properly attributable to the portion of the conversion which is completed during such taxable year.(ii)Carryover of certain amountsIn the case of a building which is not a self-converted building, if for the taxable year—(I)the amount which (but for clause (i)) would have been taken into account under paragraph (1)(B) exceeds the limitation of clause (i), then the amount of such excess shall be taken into account under paragraph (1)(B) for the succeeding taxable year, or(II)the limitation of clause (i) exceeds the amount taken into account under paragraph (1)(B), then the amount of such excess shall increase the limitation of clause (i) for the succeeding taxable year.(D)Determination of percentage of completionThe determination under subparagraph (C)(i) of the portion of the overall cost to the taxpayer of the conversion which is properly attributable to conversion completed during any taxable year shall be made, under regulations prescribed by the Secretary, on the basis of engineering or architectural estimates or on the basis of cost accounting records. Unless the taxpayer establishes otherwise by clear and convincing evidence, the conversion shall be deemed to be completed not more rapidly than ratably over the normal conversion period.(E)No progress expenditures for certain prior periodsNo qualified conversion expenditures shall be taken into account under this subsection for any period before the first day of the first taxable year to which an election under this subsection applies.(F)No progress expenditures for property for year it is placed in service, etcIn the case of any building, no qualified conversion expenditures shall be taken into account under this subsection for the earlier of—(i)the taxable year in which the building is placed in service, or(ii)the first taxable year for which recapture is required under section 50(a)(2) with respect to such property,or for any taxable year thereafter. (4)Self-converted buildingFor purposes of this subsection, the term self-converted building means any building if it is reasonable to believe that more than half of the qualified conversion expenditures for such building will be made directly by the taxpayer.(5)ElectionThis subsection shall apply to any taxpayer only if such taxpayer has made an election under this paragraph. Such an election shall apply to the taxable year for which made and all subsequent taxable years. Such an election, once made, may be revoked only with the consent of the Secretary.(e)Denial of double benefitA credit shall not be allowed under this section for any qualified conversion expenditure for which a credit is allowed under section 42 or 47..(c)Conforming amendments(1)Section 49(a)(1)(C) of the Internal Revenue Code of 1986 is amended by striking and at the end of clause (iv), by striking the period at the end of clause (v) and inserting , and, and by adding after clause (v) the following new clause:(vi)the portion of the basis of any qualified converted property attributable to qualified conversion expenditures under section 48D..(2)Section 50(a)(2)(E) of such Code is amended by striking or 48C(b)(2) and inserting 48C(b)(2), or 48D(d).(3)Section 50(b)(2) of such Code is amended by striking and at the end of subparagraph (C), by striking the period at the end of subparagraph (D) and inserting ; and, and by adding after subparagraph (D) the following new subparagraph:(E)a qualified converted building to the extent of that portion of the basis which is attributable to qualified conversion expenditures..(4)Section 50(b)(3) is amended by inserting , or, solely with respect to the qualified office conversion credit, an eligible educational institution (as defined in section 529(e)(5)) after section 521.(5)The table of sections for subpart E of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 48C the following new item:Sec. 48D. Qualified office conversion credit..(d)Effective dateThe amendments made by this section shall apply to qualified conversion expenditures incurred after the date of enactment in taxable years ending after such date. 